  Case 3:20-cv-01933-K-BK Document 7 Filed 08/13/20     Page 1 of 1 PageID 94



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

WILFORD PETE MENTESANA,    §
             Plaintiff,    §
                           §
v.                         §               CIVIL CASE NO. 3:20-CV-1933-K
                           §
                           §
MARY KATHERIENE MENTESANA, §
             Defendant.    §


  ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed. The Court reviewed the

proposed Findings, Conclusions, and Recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate.

      SO ORDERED.


      Signed August 13th, 2020.


                                           ________________________________
                                           ED KINKEADE
                                           UNITED STATES DISTRICT JUDGE
